 In the Matter of DELco REMY DIVISION GENERAL MOTORS CORPORATION-andUNITED AuTOMOBII s, AIRCRAFT & AGRICULTURALIMPLEMENT.WORKERS OF AMERICA, UAW-CIOCase No. 9-R-1160.-Decided October 07, 1943Henry M. Hogan, Harry S. Benjamin, Jr.,andWilliam J. Oldani,byMr. William J. Oldani,of Detroit, Mich., for the Company.Mr. Hose KucelaandMr. Walter D. Romine,of Indianapolis, Ind.,for the UAW-CIO.Mr. Guy Vaughn,of Evansville, Ind., for the I. B. E. W.Miss Melrvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft & Agri-cultural Implement Workers of America, UAW-CIO, herein called theUAW-CIO, alleging that a question affecting commerce had arisenconcerning the representation of employees of Delco Remy DivisionGeneral Motors Corporation, Bedford, Indiana, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before James A. Shaw, Trial Examiner. Saidhearing was held at Bedford, Indiana, on September 10 and 17, 1943.1The Company, the UAW-CIO, and International Brotherhood of Elec-tricalWorkers, Local No. 16, herein called the I. B. E. W.,2 appeared,participated, and were afforded full opportunity to be heard,to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:'At the hearing on September 10, 1943, the Company requested a postponement for 1week,which the Trial Examiner granted.2At the hearing the I B E W moved orally to intervene.The Trial Examinergranted the motion.53 N. L.R. B., No. 24.110 DELCO REMY DIVISION GENERAL MOTORS CORPORATION 111FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation, authorizedto do business in the State of Indiana. It operates several unin-corporated divisions, one of which is the Delco Remy Division.TheDelco Remy Division operates and maintains a plant at Bedford,Indiana, where it is engaged in the manufacture of aluminum castings.This proceeding involves the Bedford, Indiana, plant.Substantiallyall of the output of that plant goes to the United States Government.More than 50 percent in dollar value of the raw materials used in themanufacture of aluminum castings at the Bedford plant is shipped tothe plant from points outside the State of Indiana, and more than 50percent in dollar value of its finished products is shipped to pointsoutside the State of Indiana.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America is a labor organization affiliated with the Congress of In-dustrialOrganizations admitting to membership employees of theCompany.International Brotherhood of Electrical Workers, Local No. 16, is alabor organization affiliated with the American Federation of Laboradmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Bedford plant commenced operations in January 1943.Up toJuly 7, 1943, there had been no history of collective bargaining withany union.On that date, the UAW-CIO' informed the Companythat it represented a majority of the Company's employees, and re-quested recognition.The Company refused unless and until theUAW-CIO is certified by the Board.-A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, and a statement made at the hearing by the TrialExaminer indicate that the UAW-CIO and the I. B. E. W. representa substantial number of employees in the unit each claims appropriate.3'The Field Examiner reportedthat the UAW-CIO submitted283 designations,all bear-ing apparently genuine signatures.Of the 283 designations,214, 210 of which were datedbetween Juneand August 1943, and 4 were undated, bear the names of employees whosenames appearon the Company's pay roll ofAugust 14, 1943,which contained the names,of 296 employeeswithin theunit alleged appropriateby the UAW-CIO.At the hearing,the I B.E.. W. presented 5 cards, 4 of whichcontained the names ofpersons classifiedby the Companyas electricians.There are 4 employeesat the presenttime in the unit claimedappropriate by the I. B. E. W.Z, 112DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESAs hereinafter discussed, the Company contends that no electionshould be ordered by the Board at this time. If the Board ordersan election, however, the Company and the UAW-CIO agree thatall production and maintenance employees and mechanical employeesin engineering department shops of the Bedford, plant, excludingemployees of sales, accounting, personnel and industrial relationsdepartments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other perons workingin a supervisory capacity including those having the right to hireor discharge and those whose duties include recommendations as tohiring or discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant-protectionemployees (but not to include maintenance patrolmen or fire patrol-men), all clerical employees, chief engineers and shift operating en-gineers in power plants, designing (drawing board), production,estimating and planning engineers, draftsmen and detailers, phys-icists, chemists, metallurgists, artists, designer-artists and clay plasterm')delers, timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who are receivingtraining, and kitchen and cafeteria help, should constitute an appro-priate unit.4The I. B. E. W. contends that all maintenance elec-tricians constitute an appropriate unit.The Company at present employs four electricians 5 who are en-gaged in the installation and maintenance of electrical equipmentthroughout the plant.Although they are under the supervision ofthe general maintenance department, as skilled craftsmen, they receivea higher rate of pay than do the ordinary maintenance or productionemployees.We have in numerous instances stated that employeessimilar to the foregoing comprise traditional craft groups and as suchmay constitute separate appropriate units 6We have also in someinstances in the past directed elections among craft groups in theautomobile industry, including the General Motors Corporation, allow-4 This unit is the one set forth in the master collective bargaining agreement betweenthe UAW-CIOand the General Motors Corporation which covers employees of certainplants for whom the UAW-CIO has been certified by the Board as the collective bargain-ing agent.5The Company stated at the hearing that its complement might sometime in thefuture reach eight.6 SeeMatter of Marshall Field & Company,36 N. L. R. B.748;Matter of Phelps DodgeCorporation,etc.,34 N. L R. B. 846, and cases cited therein. DELCO REMY DIVISION GENERAL MOTORS CORPORATION 113ing these groups to determine for themselves whether they desire toconstitute separate units, or to be included in industrial units.'A study of the automobile industry reveals that union organizingand collective bargaining have followed a definite trend toward theindustrial form of organization."Research with respect to the Gen-eralMotors Corporation, itself, discloses that in the majority of casescollective bargaining with both the UAW-CIO and the InternationalUnion, United Automobile Workers of America, affiliated with theAmerican Federation of Labor, and the resulting contract units, havebeen on an industrial basis.9We are impressed by this industrialhistory of collective bargaining, and particularly as it relates to theGeneral Motors Corporation.However, while such history persua-sively supports the Company's contention that an industrial unit ismore appropriate, in view of the fact that there is no history ofcollective bargaining at this particular plant, we are constrained atthe present time to adhere to our usual policy of permitting a craftgroup to constitute a separate appropriate unit.We neverthelessdeem it advisable to emphasize that in future cases the trend in theautomobile industry toward bargaining along industrial lines mayimpel us to regard such trend as warranting a denial of bargainingunits requested on a craft basis.Since the electricians might properly constitute a separate bargain-ing unit, or might function as part of the unit requested by the UAW-CIO, we shall make no determination at this time as to the appro-priateness of either or both, but shall direct separate elections among(1) all production and maintenance employees and mechanical em-ployees in engineering department shops of the Company, excludingemployees of sales, accounting, personnel and industrial relationsdepartments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other supervisoryemployees with authority- to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, and those employees whose work is of aconfidential nature, time-study men, plant-protection employees (butnot to include maintenance patrolmen or fire patrolmen), all clericalemployees, chief engineers and shift operating engineers in power° SeeMatter of Frigidaire Division of General Motors Corp.,19 N. L R. B. 957;Mat-ter ofFrigidaire Division,General Motors Corp, Dayton,Ohio,24 N. L.R B 853;Matterof Cadillac Motor Car Division of General Motors Corporation,33 N. L R B 691; andMatter of Buick Motor Division, General Motors Corporation,40 N. L R B 825.8 See"How Collective Bargaining Works," The Twentieth Century Fund,and other pub-referred to therein.9 InMatter of Delco Radio Division of General Motors Corporation,25 N L. R. B.698, the I. B. E. W. in conjunction with the UAW-AFL jointly requested recognition forthe production and maintenance employees,which was followed by successive agreementsbetween the General Motors Corporation and the UAW-AFL and the I B. E. W. jointly. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDplants, designing (drawing board), production, estimating and plan-ning engineers, draftsmen and detailers, physicists, chemists,metal-lurgists, artists, designer-artists and clay plastermodelers, time-keepers, technical school students, indentured apprentices, and thosetechnical or professional employees who are receiving training,kitchen and cafeteria help, and all maintenance electricians, to de-termine whether or not they desire to be represented by the UAW-CIO; and (2) among all maintenance electricians of the Company,excluding supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the, status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by the UAW-CIO or by the I. B. E. W.,or ' by neither.Upon the results of these elections will depend, inpart, our determination of the appropriate unit or units.As heretofore stated, the Company contends that no electionshould be directed at this time, since the Company's full complementof contemplated personnel will not be reached until June 1944.How-ever, the record discloses that there is approximately 50 percent of thetotal contemplated personnel presently employed.We shall, there-fore, in accordance with our usual practice in selecting a date forthe purposes of eligibility, direct that the employees eligible to votein the elections hereinafter directed shall be those who were employedduring the pay-roll period immediately preceding the date of ourDirection of Elections, subject to the limitations and additions setforth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section, 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Delco RemyDivision General Motors Corporation, Bedford, Indiana, elections bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the following employees who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were ill DELCO REMY DIVISION GENERAL MOTORS CORPORATION 115or on vacation, or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election : (1) all production andmaintenance employees and mechanical employees in engineering de-partment shops of the Company, at its Bedford, Indiana, plant,excluding employees of sales, accounting, personnel and industrialrelations departments, superintendents and assistant superintendents,general foremen, foremen and assistant foremen, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and those employees whose work isof a confidential nature, time-study men, plant-protection employees(but not the include maintenance patrolmen or fire patrolmen), allclerical employees, chief engineers and shift operating engineers inpower plants, designing (drawing board), production, estimating andplanning engineers, draftsmen and detailers, physicists, chemists,metallurgists, artists, designer-artists and clay plaster modelers, time-keepers, technical school students, indentured apprentices, and thosetechnical or professional employees who are receiving training, kitchenand cafeteria help, and all maintenance electricians, to determinewhether or not they desire to be represented by United Automobile,Aircraft & Agricultural Implement Workers of America, for thepurposes of collective bargaining; and (2) all maintenance elec-tricians of the Company, at its Bedford, Indiana, plant, excludingsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desireto be represented by United Automobile, Aircraft & ArgiculturalImplement Workers of America, or by International Brotherhood ofElectricalWorkers, Local No. 16, for the purposes of collective bar-gaining, or by neither.